Petition for Writ of Mandamus Denied in Part and Dismissed in Part and
Memorandum Opinion filed June 27, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00529-CV



                IN RE SOLUM ENGINEERING, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                               61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-35151

                          MEMORANDUM OPINION

      On June 18, 2013, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this Court to compel Chris Daniel, the District Clerk of Harris County,
(1) to notify Judge Bennett that relator’s original petition was not filed in Harris
County because Chris Daniel did not collect the filing fee; and (2) to collect fees,
make notifications, and file and docket transferred cases in strict accordance with
Texas Rule of Civil Procedure 89 and Texas law.

       This Court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.            Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or
county court judge in the court of appeals’ district, and (2) all writs necessary to
enforce the court of appeals' jurisdiction. Tex. Gov’t Code Ann. § 22.221 (Vernon
2004). Because this portion of the petition for writ of mandamus is directed
toward a district clerk and is not necessary to enforce this court’s jurisdiction, we
have no jurisdiction. See Tex. Gov’t Code Ann. § 22.221(b)(1). Accordingly, the
petition for writ of mandamus is ordered dismissed in part.

       Relator further asks this Court to compel the Honorable Al Bennett,
presiding judge of the 61st District Court of Harris County, (1) to sign a final
dismissal order, in accordance with this Court’s opinion of October 11, 2012; and
(2) to vacate his sanctions order of April 19, 2013. On October 11, 2012, this court
dismissed relator’s appeal from the trial court’s order reinstating the case because a
motion for sanctions was still pending. See Solum Engineering, Inc. v. Starich, No.
14-11-00891-CV; 2012 WL 5307849 (Tex. App.—Houston [14th Dist.] Oct. 11,
2012, pet. denied) (mem. op). The trial court reinstated the case for the limited
purpose of hearing and ruling on the motion for sanctions.1 Accordingly, the order
of dismissal became final when that pending matter was resolved. Because relator



       1
         We take judicial notice of our records. See Tello v. Bank One, N.A., 218 S.W.3d 109,
113 n. 4 (Tex.App.—Houston [14th Dist.] 2007, no pet.).
                                             2
has an adequate remedy by appeal, the petition for writ of mandamus is ordered
denied in part.2

      Relator’s request for a stay of appeal pending our decision on the petition is
denied.



                                                PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.




      2
          We note relator has filed a notice of appeal from the sanctions order.
                                                     3